19-36300-cgm         Doc 535        Filed 11/18/19 Entered 11/18/19 19:07:23                      Main Document
                                                  Pg 1 of 4


 Edward O. Sassower, P.C.                                      Steven J. Reisman
 Joshua A. Sussberg, P.C.                                      KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                          575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                            New York, New York 10022
 601 Lexington Avenue                                          Telephone:     (212) 940-8800
 New York, New York 10022                                      Facsimile:     (212) 940-8776
 Telephone:     (212) 446-4800
 Facsimile:     (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:       (312) 862-2000
 Facsimile:       (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

                         AGENDA FOR HEARING TO BE HELD
               NOVEMBER 20, 2019 AT 10:30 A.M. (PREVAILING EASTERN TIME)

 Time and Date of Hearing: November 20, 2019, at 10:30 a.m. (prevailing Eastern Time)

 Location of Hearing:              The Honorable Judge Cecelia G. Morris
                                   United States Bankruptcy Court for the Southern District of New York
                                   One Bowling Green
                                   New York, New York 10022
 Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                   and claims agent, Stretto, at http://case.stretto.com/barneys. Further
 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
     Madison Avenue, 9th Floor, New York, NY 10065.




 KE 65306280
19-36300-cgm        Doc 535   Filed 11/18/19 Entered 11/18/19 19:07:23         Main Document
                                            Pg 2 of 4


                              information may be obtained via email at barneys@stretto.com, or by
                              calling (855) 202-8711 (for domestic or Canadian callers), or
                              internationally at (949) 346-3310.

I.   Matters To Be Heard.

               1.      Exclusivity Extension Motion. Debtors’ Motion to Extend the Debtors’
                       Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
                       Thereof Pursuant to Section 1121 of the Bankruptcy Code
                       [Docket No. 509].

               Objection Deadline: November 18, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents: None.

               Status: The hearing on this matter is going forward.

               2.      Motion to Shorten Notice. Debtors’ Motion for Entry of an Order (I)
                       Shortening the Notice and Objection Period for the Debtors’
                       Administrative Bar Date Motion and (II) Granting Related Relief [Docket
                       No. 531].

               Objection Deadline: November 18, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents: None.

               Status: The hearing on this matter is going forward.

               3.      Administrative Bar Date Motion. Debtors’ Motion for Entry of an Order
                       (I) Setting a Bar Date for Filing Proofs of Administrative Claims Against
                       Certain Debtors, (II) Establishing Administrative Claims Procedures, (III)
                       Approving the Form and Manner of Filing Proofs of Administrative
                       Claims, (IV) Approving Notice of the Administrative Claim Bar Date, and
                       (V) Granting Related Relief [Docket No. 530].

               Objection Deadline: November 18, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents:




                                                2
19-36300-cgm        Doc 535   Filed 11/18/19 Entered 11/18/19 19:07:23        Main Document
                                            Pg 3 of 4


                       A.     Debtors’ Motion for Entry of an Order (I) Shortening the Notice
                              and Objection Period for the Debtors’ Administrative Bar Date
                              Motion and (II) Granting Related Relief [Docket No. 531].

               Status: The hearing on this matter is going forward.

               4.      Rejection Motion. Debtors’ Omnibus Motion for Entry of an Order (I)
                       Authorizing (A) Rejection of Certain Unexpired Leases of Nonresidential
                       Real Property, Effective as of the Rejection Date, and (B) Abandonment
                       of Any Personal Property Related Thereto, and (II) Granting Related
                       Relief [Docket No. 503].

               Objection Deadline: November 18, 2019 at 4:00 p.m. (prevailing Eastern Time)

               Formal Responses Received:

                       A.     Response of The Building at 575 Fifth Office Owner LLC to
                              Debtors Omnibus Motion for Entry of an Order (I) Authorizing (A)
                              Rejection of Certain Unexpired Leases of Nonresidential Real
                              Property, Effective as of the Rejection Date, and (B) Abandonment
                              of any Personal Property Related Thereto, and (II) Granting
                              Related Relief and Cross-Motion to Compel Payment of Post-
                              Petition Rent Pursuant to 11 U.S.C § 365(d)(3) [Docket No. 533].

               Related Documents:

                       B.     Notice of Hearing on Debtors’ Omnibus Motion for Entry of an
                              Order (I) Authorizing (A) Rejection of Certain Unexpired Leases
                              of Nonresidential Real Property, Effective as of the Rejection
                              Date, and (B) Abandonment of any Personal Property Related
                              thereto, and (II) Granting Related Relief [Docket No. 504].

                       C.     Amended Notice of Hearing on Debtors’ Omnibus Motion for
                              Entry of an Order (I) Authorizing (A) Rejection of Certain
                              Unexpired Leases of Nonresidential Real Property, Effective as of
                              the Rejection Date, and (B) Abandonment of any Personal
                              Property Related Thereto, and (II) Granting Related Relief
                              [Docket No. 505].

               Status: The hearing on this matter is going forward.




                                                3
19-36300-cgm   Doc 535      Filed 11/18/19 Entered 11/18/19 19:07:23          Main Document
                                          Pg 4 of 4


 Dated: November 18, 2019         /s/ Joshua A. Sussberg
 New York, New York               Edward O. Sassower, P.C.
                                  Joshua A. Sussberg, P.C.
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  -and-
                                  Chad J. Husnick, P.C.
                                  W. Benjamin Winger (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:     (312) 862-2000
                                  Facsimile:     (312) 862-2200
                                  -and-
                                  Steven J. Reisman
                                  KATTEN MUCHIN ROSENMAN LLP
                                  575 Madison Avenue
                                  New York, New York 10022
                                  Telephone:    (212) 940-8800
                                  Facsimile:    (212) 940-8776

                                  Co-Counsel for the Debtors and Debtors in Possession




                                            4
